Citation Nr: 9917447	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-01 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for impairment of the 
right upper extremity, secondary to multiple sclerosis, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1997 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which increased the evaluation for 
impairment of the left upper extremity, secondary to multiple 
sclerosis to 60 percent disabling and established SMC for 
loss of use of the left upper extremity.  By a separate 
rating action that same month, the RO continued a 40 percent 
evaluation for impairment of the right upper extremity, 
secondary to multiple sclerosis.  

Originally, this claim included the issue of entitlement to 
special monthly compensation (SMC) for loss of use of the 
left upper extremity.  SMC for loss of use of the left upper 
extremity was granted by the August 13, 1997 rating, which 
represented a complete grant of the benefit in that regard.  

Originally, this claim also included the issue of entitlement 
to an increased rating for impairment of the left upper 
extremity, secondary to multiple sclerosis, currently 
evaluated as 60 percent disabling.  Under the pertinent law 
and regulations, following the issuance of a statement of the 
case (SOC), the claimant must file a Substantive Appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  The Substantive Appeal should also set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination(s) being appealed.  
38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202; see also 
Archbold v. Brown, 9 Vet. App. 124, 132-133 (1996).  However, 
since no substantive appeal has been filed by the appellant 
concerning the issue of entitlement to an increased rating 
for impairment of the left upper extremity, secondary to 
multiple sclerosis, currently evaluated as 60 percent 
disabling, that issue is not properly before the Board.

In this regard, it should be pointed out that in YT v. Brown, 
9 Vet. App. 195 (1996), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") affirmed a Board decision which denied the 
appellant's claims because of the lack of a timely 
substantive appeal.  The Court held that because the claimant 
did not file the 1-9 until after the time had expired, she 
did not perfect her appeal.  See also Mason v. Brown, 8 Vet. 
App. 44, 54 (1995)(citing Roy v. Brown, 5 Vet. App. 554, 555 
(1993)); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992)(where a claimant did not perfect an appeal by timely 
filing a substantive appeal, RO rating decision became 
final).  

The only submission that may be accepted in lieu of a 
substantive appeal from the veteran would be the presentation 
of the veteran's representatives in March and in May 1998.  
These dealt primarily with aid and attendance and loss of use 
of the right upper extremity.  Reference was also made to the 
rating of 40 percent assigned for the right upper extremity.  
The Board accepts these arguments as a timely filed 
substantive appeal regarding the issue of an increased rating 
for the disability of the right upper extremity.  
Consequently, the Board construes the issue on appeal as 
limited to that one delineated on the title page of this 
decision, and will proceed accordingly.. 

At his personal hearing before a representative of the RO in 
April 1997, the veteran raised an issue of entitlement to 
special monthly compensation (SMC) at a higher level based on 
the need for aid and attendance.  Likewise, as pointed out 
above, the representatives advanced a SMC claim for loss of 
use of the right upper extremity as well as the need for aid 
and attendance.   In fact, most of their arguments was 
directed to these two claims.  Inasmuch as those issues have 
yet to be adjudicated, by the rating board,  they are 
referred to the RO for appropriate disposition.  The veteran 
and his representative are to be notified of the 
determinations.  




The appellant's claim is well grounded.  38 U.S.C.A. 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on the appellant's contentions 
regarding the increased severity of his service-connected 
multiple sclerosis disability.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

The Board notes that if an examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).

The Board observes that the medical evidence of record, 
notably examinations in June 1996 and May 1997, are 
incomplete and do not adequately set forth clinical findings 
pertinent to the specific criteria necessary to evaluate 
movement and rate peripheral nerve damage vis-à-vis the 
affected right upper extremity.  Also, the veteran's 
disability at issue has been evaluated pursuant to diagnostic 
criteria pertinent to a disability of the middle radicular 
group, Diagnostic Code 8511.  However, the veteran has 
claimed that at times he suffers exacerbations whereby his 
multiple sclerosis arguably manifests itself though his 
shoulder and hand as well as his arm, elbow, wrist etc., 
thereby bringing into question whether evaluation of the 
disability at issue should be effectuated through a different 
Diagnostic Code.  Accordingly, the Board is of the opinion 
that a contemporaneous examination of the appellant by a VA 
specialist would materially assist in the development of this 
appeal. 

The veteran's representative has also argued that additional 
treatment records from John Gilroy, M.D. associated with 
treatment from 1983 to the present have not been obtained.  
Furthermore, a June 1996 VA examination noted that the 
veteran had been receiving physical therapy.  The Board notes 
that those pertinent treatment records have not been obtained 
and associated with the claims file.  

The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development: 

1. The RO should obtain any records 
identified which are not already of 
record, to include those of Dr. John 
Gilroy.  The RO should obtain the names 
and addresses of any other medical care 
providers who provided therapy or 
otherwise treated the veteran for 
multiple sclerosis.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  If the search for such records 
have negative results, documentation to 
that effect from each of such contacted 
entities should be placed in the claim 
file.

2. After the above records, if any, have 
been obtained, the veteran should be 
afforded a VA neurological examination by 
a physician who has expertise in dealing 
with multiple sclerosis, if available.  
Each aspect of the multiple sclerosis 
disability of the right upper extremity 
should be evaluated by the examiner, to 
the extent possible.  The examiner should 
provide an opinion as to whether any 
nerve involvement more nearly 
approximates complete or incomplete 
paralysis, and if incomplete, the 
physician should characterize the degree 
of impairment as most nearly 
approximating either mild, moderate or 
severe in nature.  The examiner should 
provide a detailed report of examination, 
thoroughly describing the degree of 
impairment offered by all aspects of the 
veteran's multiple sclerosis of the right 
upper extremity, to include opinion as to 
which radicular groups are affected, 
pertinent clinical findings to facilitate 
evaluation in accordance with the 
relevant diagnostic criteria, and any 
functional loss.  

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal in 
accordance with the appropriate 
Diagnostic Code and with appropriate 
consideration of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the veteran 
should be provided a supplemental statement of the case on 
all issues in appellate status and be given an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted. No 
action 
is required of the veteran until he is otherwise notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





